Citation Nr: 0602855	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  01-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pseudofolliculitis 
barbae, claimed as shaving problems.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
left shoulder injury, to include a cervical spine disorder.

6.  Entitlement to a disability rating in excess of 10 
percent for the residuals of shell fragment wounds (SFW), 
left buttocks, Muscle Group (MG) XVII with retained foreign 
body.

7.  Entitlement to a disability rating in excess of 10 
percent for the residuals of shell fragment wounds (SFW), to 
the dorsal aspect of the left foot, with retained foreign 
body.

8.  Entitlement to a disability rating in excess of 10 
percent for pes planus and hallux valgus of the left foot.

9.  Entitlement to a compensable disability rating for 
pseudomonas and/or tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
initially on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The case was previously before the Board in November 2003, 
when it was remanded for additional development which has 
been completed.  The Board now proceeds with its review of 
the appeal. 

The issue involving the initial rating of the veteran's 
service-connected skin disorder of the feet, pseudomonas 
and/or tinea pedis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claims.

2.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, post-traumatic stress 
disorder (PTSD), or any other psychiatric disorder, during 
service. 

3.  There is no current medical diagnosis of PTSD.

4.  There is no evidence of pseudofolliculitis barbae or 
sleep apnea during service.

5.  There is no evidence of hypertension during service, or 
that it manifested within the first year after the veteran 
separated from service.  

6.  There are current medical diagnoses of pseudofolliculitis 
barbae, sleep apnea, and hypertension, but there is no 
medical evidence linking these current disabilities to the 
veteran's military service.  

7.  In February 1990, the RO denied entitlement to service 
connection for the residuals of a left shoulder injury, to 
include a cervical spine disorder. 

8.  The evidence received subsequent to the February 1990 RO 
decision includes copies of recent private medical records 
showing additional treatment and surgery for a cervical spine 
disorder and the veteran's written statements.  

9.  The evidence received since the February 1990 RO rating 
decision does not tend to establish that the veteran had neck 
or shoulder disorders during service, nor does it link any 
current disorder to military service.  

10.  The evidence received since the February 1990 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a cervical spine and left shoulder disorder.  

11.  The veteran's residuals of a shell fragment wound to the 
left buttocks are manifested by no more than a slight injury 
to Muscle Group XVII with a tender scar and no other 
functional impairment.

12.  The veteran's residuals of a shell fragment wound to the 
dorsum of the left foot, with retained foreign body, are 
manifested by a tender scar with no other functional 
impairment.

13.  The veteran's pes planus and hallux valgus of the left 
foot are manifested by moderate pes planus with pain on use.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).

2.  Pseudofolliculitis barbae, sleep apnea, and hypertension 
were not incurred in, or aggravated by, active military 
service and the veteran's hypertension may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

3.  The February 1990 RO rating decision denying service 
connection for the residuals of a left shoulder injury, to 
include a cervical spine disorder, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989)

4.  Evidence received since the February 1990 RO rating 
decision is not new and material, and the veteran's claims 
for service connection for the residuals of a left shoulder 
injury, to include a cervical spine disorder, has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

5.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected residuals of a 
shrapnel wound to the left  buttocks, Muscle Group XVII, with 
retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 4.118; 
Diagnostic Codes5317, 7804 (2005).

6.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected residuals of a 
shrapnel wound to the left foot with retained metallic 
foreign body have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.118 Diagnostic Codes 
5284, 7804 (2005).

7.  The criteria for a rating in excess of 10 percent for pes 
planus and hallux valgus of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5276, 5278, 5280 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The initial adjudication of the veteran's claim 
was in January 2000 rating decision which is prior to the 
effective date of the VCAA.  Accordingly, notice to the 
veteran could not have been provided until later in the 
claims process.  Nevertheless, the RO provided the veteran 
the required notice with respect to his claims in letters 
dated February 2001 and November 2003, in which he was 
informed of the requirements needed to establish his claims.  
In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's service 
medical records, private medical records, and the veteran has 
been accorded VA Compensation and Pension examinations.  
There is no outstanding evidence to be obtained, either by VA 
or the veteran.  Consequently, the Board finds that the duty 
to assist has been met.  


II.  Service Connection 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A.  PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
occurred; and, a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Initially, the Board 
notes that the evidence of record clearly shows that the 
veteran served in combat in Vietnam.  He was awarded the 
Combat Infantryman Badge and he was wounded in action and 
awarded the Purple Heart.  Accordingly, the veteran's lay 
testimony regarding stressors is accepted as conclusive 
evidence of the presence of in-service stressors related to 
combat.  The veteran's claim fails because he does not have a 
diagnosis of PTSD.  Review of the service medical records 
reveals no indication of any diagnosis of PTSD, or any other 
psychiatric disorder, during service.  On separation 
examination in September 1970 the psychiatric evaluation of 
the veteran was normal.  Moreover, there is no post-service 
diagnosis of PTSD.  A May 1999 VA outpatient treatment 
progress note indicates a diagnosis to "rule out PTSD."  
However, this record notes that the veteran had no treatment 
or diagnosis of PTSD prior to this.  Moreover, no confirmed 
diagnosis of PTSD was made.  A January 2001, VA examination 
for the veteran's orthopedic disabilities noted a past 
medical history of PTSD based solely on the veteran's 
reporting of the history.  However, two VA psychiatric 
examinations have been conducted, one in September 1999 and 
one in January 2005.  Neither of these examinations resulted 
in a diagnosis of PTSD.  Rather, the reports of these 
examinations indicate that the veteran does not meet the 
criteria for a diagnosis of PTSD.  

The veteran's wife has submitted statements indicating that 
the veteran has PTSD, but she is not a medical professional 
capable of making such a diagnosis.  Except for the 
assertions of the veteran and his wife, there is no competent 
medical evidence which shows that the veteran has a diagnosis 
of PTSD.  The veteran does not have any medical diagnosis of 
PTSD, and there is no competent medical evidence linking any 
current psychiatric disorder to the veteran's active military 
service.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, 
service connection must be denied because there is no 
evidence of a current PTSD disability.  

B.  Pseudofolliculitis Barbae, Sleep Apnea, and Hypertension

The preponderance of the evidence is against the veteran's 
claims for service connection for pseudofolliculitis barbae, 
sleep apnea, and hypertension.  Review of the veteran's 
service medical records does not reveal any complaints, or 
diagnoses, of any of these disabilities.  In September 1970, 
separation examination of the veteran was conducted.  The 
veteran's skin, lungs, chest, heart, and vascular system were 
all "normal" with no abnormalities noted by the examining 
physician.  The veteran's blood pressure was 126/76.  In 
February 1971, within two months of the veteran's separation 
from service, a VA examination was conducted and his blood 
pressure was 130/80.  The veteran has current diagnoses of 
all three disabilities.  Private medical records dating from 
approximately 1998 reveal that the veteran was diagnosed with 
hypertension and sleep apnea at that time.  Treatment records 
reveal that he continues to be treated for these two 
disabilities until the present.  In January 2005, a VA 
dermatology examination of the veteran was conducted and the 
diagnosis was mild to minimal pseudofolliculitis barbae.  
While the veteran has current diagnoses of the disabilities 
for which he claims entitlement to service connection, there 
is no evidence of these disabilities during service, or 
within the first post-service year in the case of 
hypertension.  Moreover, there is no competent medical 
evidence which links the current disabilities to his military 
service.  Accordingly, service connection for 
pseudofolliculitis barbae, sleep apnea, and hypertension must 
be denied.  

C.  Conclusion

In reaching these decisions with respect to the veteran's 
claims for service connection the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Reopening the Claim for Service Connection for 
Residuals of a Left Shoulder Injury, to include a Cervical 
Spine Disorder.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation regarding new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2004).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim for 
entitlement to service connection for the residuals of a left 
shoulder injury, to include a cervical spine disorder, was 
filed in December 1999, which is prior to that date.  
Therefore, the amended regulation does not apply.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the RO denied service connection for residuals 
of a left shoulder injury, to include a cervical spine 
disorder, in December 1990 on the grounds that the service 
medical records were entirely negative for disease or injury 
to his left shoulder and pertinent pathology was first 
identified after service in 1988 at which time the veteran 
reported a several week history of pertinent complaints.  The 
RO notified the veteran of the decision that same month.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1989)

The veteran seeks compensation for residuals of a left 
shoulder injury, to include a cervical spine disorder, which 
he sustained during combat in Vietnam in 1970.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the December 1990 RO rating 
decision which is relevant to, and probative of, these 
matters under consideration.

The evidence of record at the time of the December 1990 RO 
rating decision which was relevant to the veteran's claim for 
service connection was a written statement from the veteran, 
his service medical records, and recent private medical 
records showing that cervical disc surgery was conducted in 
1988.  The veteran claimed that during combat in Vietnam he 
fell backwards onto his backpack and injured his neck and 
left shoulder.  The service medical records are completely 
silent as to any complaints of, treatment for, or diagnosis 
of, any neck or left shoulder symptoms during service.  On 
the September 1970 separation examination report the 
veteran's spine, neck, and upper extremities were all 
evaluated as being normal.  The records in 1988 reflect that 
the veteran gave a several week history of pertinent 
complaints. 

In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b). This provision is intended to lighten the 
evidentiary burden of a veteran who claims a disease or 
injury was incurred in or aggravated by combat service.  
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); 
see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994).  Accordingly, the Board acknowledges that the veteran 
did injury his neck and left shoulder as he indicates during 
his combat service.  However, this does not establish that 
any such injury resulted in residual disability.  The 
negative service medical records and discharge examination 
would suggest that impairment from any such injury was acute 
and transitory and resolved prior to his separation from 
service.  

The private medical evidence of record at the time of the 
1990 RO rating decision consisted of private medical records 
dated in 1988.  These records revealed that the veteran had 
neck pain and radicular symptoms radiating into his left 
shoulder and arm.  Ultimately, the veteran was diagnosed with 
a cervical disc disorder and surgery was conducted.  This 
medical evidence did not relate the veteran's cervical spine 
disorder to service.  

In this case, the evidence submitted since the December 1990 
RO rating decision includes additional private medical 
records along with written statements from the veteran.  The 
veteran's statements are duplicative of his prior claim.  The 
medical evidence consists of additional records related to 
the 1988 disc surgery and medical records showing that an 
additional cervical disc surgery was conducted in 1990.  
Again, the medical evidence submitted did not relate the 
veteran's current cervical spine disorder to his military 
service or to the injury during service.  

The Board concludes that this evidence is not new, because it 
is merely more current medical evidence showing the cervical 
disc disability which was already established by the medical 
evidence of record at the time of the 1990 RO rating 
decision.  Accordingly, this evidence is also not 
"material" because it is does not bear directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's current cervical spine disorder 
is related to his military service.  Accordingly, the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

The additional evidence received since the December 1990 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The prior denial of service connection for a cervical spine 
and left shoulder disorder remains final.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. § 3.156.

IV.  Increased Ratings

Service connection for multiple residuals of inservice 
shrapnel wounds to the left foot and left buttock has been in 
effect at a 10 percent disability rating for each disability 
since 1970.  Service connection for pes planus and hallux 
valgus of the left foot has been in effect at a 
noncompensable (0%) disability rating since 1992.  Effective 
January 2005 an increased rating of 10 percent was assigned 
for the veteran's left foot pes planus.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2005).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2005).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions:  6 muscle groups 
for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).

The Rating Schedule under 38 C.F.R. § 4.56 provides that a 
slight muscle injury is a simple wound of muscle without 
debridement or infection.  Service department records would 
show a superficial wound with brief treatment, return to 
duty, and healing with good functional results.  There would 
be no cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c).  The objective findings would 
show a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted. Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  38 C.F.R. § 4.56(d)(4).

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance. Soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity. Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56(d)(4).

The evidence of record reveals that during service the 
veteran was wounded during combat in Vietnam.  He received 
shrapnel wounds to the dorsal aspect of his left foot and his 
left buttock.  As noted above, these disabilities have been 
each rated at a 10 percent disability rating since 1970.  

A.  Muscle Group XVII, the Left Buttock

The service medical records reveal that in November 1969 the 
veteran was wounded in combat as the result of a mine 
explosion.  He incurred shrapnel wounds to his left foot and 
left buttock.  The wounds were debrided and treated and there 
was no nerve or artery involvement.  He was returned to duty 
within a month.  

In February 1971, a VA examination of the veteran revealed 
that the veteran had residual scar on the left buttock which 
had little tenderness.  There was no muscle, or nerve 
impairment noted.  Strength was good and there was no 
functional impairment.  X-ray examination did reveal the 
presence of a retained metallic foreign body.  In March 1992, 
another VA examination of the veteran was conducted with 
similar findings.  The veteran had a scar of the left buttock 
which was tender to palpation, but no other functional 
impairment resulting from the shrapnel wound.  

In January 2005, the most recent VA examination of the 
veteran was conducted.  Again the scar was noted, but 
absolutely no functional impairment related to the service-
connected wound was identified by the examining physician.  

The veteran's service-connected residuals of a SFW to the 
left buttock are rated under Diagnostic Code 7804-5317 for 
injuries to Muscle Group XVII (rated as a tender scar).  
Diagnostic Code 5317 provides that when there is evidence of 
slight injury a noncompensable (0 %) rating is warranted.  A 
20 percent rating contemplates a moderate injury, a 40 
percent rating contemplates a moderately severe injury and a 
50 percent) rating contemplates a severe muscle injury.  38 
C.F.R. § 4.73, Diagnostic Code 5317 (2005).  According to the 
Rating Schedule in effect prior to August 2002, Diagnostic 
Code 7804 provided a 10 percent evaluation for superficial 
scars that were tender and painful on objective 
demonstration.  Diagnostic Code 7804 currently provides that 
a superficial scar which is painful on examination warrants 
the grant of a 10 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2005).  A superficial scar is 
one that is not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 
7804 (2004).

The preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected SFW of the left buttock under Diagnostic 
Code 5317.  Based upon the evidence of record, the Board 
finds the characteristics or cardinal signs and symptoms of 
more than a slight muscle injury to Muscle Group XVII are not 
demonstrated by the overall evidence of record.  See 38 
C.F.R. § 4.56.  Essentially, there is no evidence of any 
functional impairment resulting from the veteran's SFW to the 
left buttock.  Rather, the evidence of record reveals that 
the veteran has a slightly tender scar as a residual of his 
left buttock SFW.  Accordingly, a 10 percent disability 
rating has been assigned under Diagnostic Code 7804 for a 
superficial scar which is tender on examination.  With no 
evidence of any other residual disability resulting from the 
SFW to the left buttock, an increased rating must be denied.  

B.  Shrapnel Wound to Left Foot

The service medical records reveal that in November 1969 the 
veteran was wounded in combat as the result of a mine 
explosion.  He incurred shrapnel wounds to his left foot and 
left buttock.  The wounds were debrided and treated and there 
was no nerve or artery involvement.  He was returned to duty 
within a month.  

In February 1971, a VA examination of the veteran revealed 
that the veteran had residual scar on the left foot which was 
relatively non-tender and non-adherent.  No muscle, tendon, 
or nerve impairment was noted.  Strength was good and there 
was no functional impairment.  X-ray examination did reveal 
the presence of a retained metallic foreign body.  In March 
1992, another VA examination of the veteran was conducted 
with similar findings.  The veteran's left foot scar was 
mildly tender, but no other functional impairment resulting 
from the shrapnel wound was noted.  

In January 2005, the most recent VA examination of the 
veteran was conducted.  Again the scar was noted, but 
absolutely no functional impairment related to the service-
connected wound was identified by the examining physician.  
The veteran reported only occasional episodes of pain with 
prolonged periods of standing.   

The preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected SFW of the left foot.  The veteran's 
service-connected SFW to the left foot has been rated at a 10 
percent disability rating under Diagnostic Code 7804 for a 
superficial scar which is tender on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Disability ratings 
from 10 to 30 percent may be assigned under Diagnostic Code 
5284 for varying degrees of other foot injuries.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005).  However, the evidence 
does not support the assignment of such a disability rating.  

The preponderance of the evidence of record reveals that the 
veteran's residual disabilities from his inservice shrapnel 
wounds to have been essentially static since 1970, a period 
of over three decades.  There is simply no evidence of 
increase in disability, nor any evidence of functional 
impairment, other than tender scars, resulting from the 
wounds or the retained metallic foreign bodies.  As such, 
increased ratings have been denied.  

C.  Left Foot Pes Planus and Hallux Valgus

In September 1982, a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
had bilateral moderate pes planus with no callosities.  In 
March 1992, another VA examination of the veteran was 
conducted.  This time, the examining physician noted that the 
veteran had bilateral hallux valgus.  Service connection for 
pes planus and hallux valgus of the left foot was granted 
based on the impact of the service-connected SFW of the left 
foot on these disabilities.  A noncompensable (0 percent) 
disability rating was assigned for this disability effective 
June 1992.  

In January 2005, the most recent VA examination of the 
veteran was conducted.  The veteran had bilateral pes planus.  
Range of motion testing revealed dorsiflexion to 0 degrees 
and plantar flexion to 30 degrees.  There was no impairment 
of range of motion or gait, but the veteran did have pain 
with repetitive use of the foot which increased with longer 
periods of walking or standing.  

Prior to January 15, 2005, the veteran's left foot pes planus 
and hallux valgus was assigned a noncompensable disability 
rating under Diagnostic Codes 5278 and 5280.  Diagnostic Code 
5278 provides for a maximum 50 percent disability rating when 
there is bilateral marked contraction of plantar fascia with 
a dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  A maximum 30 percent 
disability rating is assignable when the preceding symptoms 
are unilateral.  A 30 percent disability rating may also be 
assigned when there is a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  A 20 percent disability 
rating is assignable when the preceding symptoms are 
unilateral.  A 10 percent disability rating is assignable 
when the great toe is dorsiflexed, there is some limitation 
of dorsiflexion at ankle, definite tenderness under 
metatarsal heads, either bilaterally or unilaterally.  
Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278, 5280 (2005).  Prior to January 2005, the evidence 
reveals that the veteran had pes planus and hallux valgus 
which were essentially asymptomatic.  Accordingly, none of 
the criteria for any compensable disability ratings were met.  

Based on the results of the January 2005 VA examination 
report, the veteran's left foot pes planus and hallux valgus 
was rated under Diagnostic Code 5276 for flatfeet.  Pursuant 
to Diagnostic Code 5276, a noncompensable rating is warranted 
for pes planus that is mild, with symptoms relieved by built-
up shoe or arch support.  A 10 percent rating is warranted 
for moderate pes planus, manifested by the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's left foot pes planus.  The January 2005 VA 
examination report reveals that the veteran's left foot pes 
planus results in pain on manipulation and use of the feet.  
Accordingly, a 10 percent disability rating is properly 
assigned under Diagnostic Code 5276.  There is no medical 
evidence prior to this date of any pain on use or 
manipulation of the foot.  Moreover, there is no evidence 
showing any criteria such as deformity, swelling or 
callosities which would warrant the assignment of a rating in 
excess of 10 percent.  

D.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2005).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2005).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2005).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2005).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2005).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent disability ratings for each of his three 
service-connected musculoskeletal disabilities.  The Board 
has considered the veteran's claims for an increased ratings 
for his musculoskeletal disabilities under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2005).  This has been accomplished in the 
present case as the veteran is assigned a 10 percent 
disability ratings for his left foot pes planus, the SFW to 
the left foot, and the SFW to the left buttock.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  


E.  Conclusion

In reaching these decisions with respect to the veteran's 
claims for increased disability ratings the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD, pseudofolliculitis barbae, sleep 
apnea, and hypertension. is denied.

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for the 
residuals of a left shoulder injury, to include a cervical 
spine disorder, that benefit remains denied.

A disability rating in excess of 10 percent for the residuals 
of shell fragment wounds (SFW), left buttocks, Muscle Group 
(MG) XVII with retained foreign bodies, is denied.

A disability rating in excess of 10 percent for the residuals 
of  shell fragment wounds (SFW), to the dorsum left foot, 
with retained foreign bodies, is denied.

A disability rating in excess of 10 percent for pes planus 
and hallux valgus of the left foot is denied.


REMAND

In July 1999, the veteran filed a statement which included a 
claim for service connection for a "wet corn between toes."  
In subsequent written statements, the veteran clarified that 
he was claiming entitlement to service connection for a skin 
disorder of the feet, which he believed was a fungal 
infection he incurred during service in Vietnam.  

In January 2005, a VA examination of the veteran was 
conducted.  The veteran had a skin disorder of the feet which 
was diagnosed as tinea pedis.  He also had a history of 
treatment for pseudomonas between the toes.  As a result of 
this medical evidence, service connection was granted for 
"pseudomonas and/or tinea pedis" in an April 2005 rating 
decision and a noncompensable (0%) disability rating was 
assigned.  This satisfied the veteran's claim for service 
connection for a skin disorder of the feet which had been 
initially claimed as "corns."  However, in September 2005 
the veteran filed a Notice of Disagreement with respect to 
the disability rating assigned for his service-connected 
pseudomonas and/or tinea pedis.  However, a Statement of the 
Case has not been issued and the Board is obligated to remand 
this issue to the RO for the issuance of a statement of the 
case and notification of appellate rights.  Manlincon v. 
West, 12 Vet. App. 238 (1999).   

Accordingly, this issue is remanded for the following 
actions:

Appropriate action, including the issuance 
of a Statement of the Case and 
notification of the veteran's appellate 
rights on the issue of entitlement to an 
initial compensable disability rating for 
pseudomonas and/or tinea pedis, is 
necessary.  38 C.F.R. § 19.26 (2005).  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over the initial rating 
issues, a timely substantive appeal to the 
April 2005 rating decision must be filed.  
38 C.F.R. § 20.202 (2005).  If the veteran 
perfects the appeal as to either issue, 
the case must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


